MEMORANDUM **
California state prisoner Edward Jones appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), his 42 U.S.C. § 1983 action alleging that several items of his personal property were lost or stolen during a search of his cell conducted by defendant. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Jones’ action for failure to state a claim because California law provides an adequate remedy for the loss of his property. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.1994) (per curiam) (“[Negligent or intentional deprivation of a prisoner’s property fails to state a claim under section 1983 if the state has an adequate post deprivation remedy.”).
We decline to address contentions in Jones’s opening brief that are raised for the first time on appeal. See Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.